DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
Response to Amendment
2.	The Office Action is responsive to amendments filed for No. 16/846184 on May 25, 2021. 
Response to Arguments
3.	Applicant's arguments filed May 25, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Objections
4.	Claim 10 is objected to because of the following informalities:  
Claim 10 recites “a hearing professional” and it should be “the hearing professional”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-6, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bazzoni US-PG-PUB No. 2018/0146310 in view of Apfel  et al. (hereinafter Apfel) US-PG-PUB No. 2013/0177188.

Regarding claim 1, Bazzoni teaches 
A mobile device (Figs. 1 and 3 show a multimedia device) including an executable application supporting access to and adjustment of a hearing aid (Figs. 1 and 3 show a hearing aid 10) of a patient while the patient is remote from a hearing professional…(Fig. 5 shows a user U communication remotely with a technical expert and Para. [0001], Lines 1-3, comprising: 
a processor (Fig. 3 shows a processor 201) and memory (Fig. 3 shows a memory 202) storing a mobile application (Fig. 3 shows a user application 203)….Para. [0059], Lines 1-2, the mobile application: 
Fig. 5 shows connecting to a cloud-based platform (a virtual server on a cloud 300…Para. [0061], Lines 1-2) and to the patient's hearing aid, the cloud-based platform accessible by the hearing professional's computer; 
Fig. 5 shows communicating adjustable settings from the patient's hearing aid to the cloud-based platform the cloud-based platform providing access to the adjustable settings to the hearing professional's computer….Para. [0038], [0040] and [0043]; 

Fig. 5 shows communicating the changed setting received  from the cloud-based platform  to the patient's hearing aid and storing the changed setting  in the patient's hearing aid, the changed setting for at least one of the adjustable hearing aid settings stored in the cloud-based platform  from the hearing professional's computer….Para. [0045]-[0047].
Bazzoni does not explicitly teach enabling communication via the mobile device connected to the cloud-based platform of the patient's evaluation of the changed setting to the professional via an audio link or the hearing professional's computer or mobile device.
Apfel teaches in Fig. 1 and Para. [0016], Lines 6-20 that the processor 166 connects the computing device 122 to interface 168 such that the hearing health professional is able to communication data and audio between customer service data system 162 and computing device 122. Thus the user is able to talk to the hearing health professional while the hearing health professional makes adjustments to the hearing aid settings via the computing device 122 connected to the network (i.e. cloud-based platform) in real-time (Para. [0017], Lines 1-7 and Para. [0029], Lines 5-12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process for remotely adjusting a hearing aid, as taught by Bazzoni, with the hearing health professional is able to communication data and audio with the patient, as taught by Apfel. The motivation is to offer the user the opportunity of testing immediately a new adjustment in the environment in which the problem occurred and provide a real time feedback to the hearing professional.

Regarding claim 2, this claim is rejected for the same reasons as Claim 1 because the apparatus in Claim 1 can be used to practice the method steps of Claim 2.

Regarding claim 3, the combination of Bazzoni and Apfel teach all the features with respect to claim 2 as outlined above. Apfel teaches repeating the receiving, communicating the changed setting steps in response to receiving additional communication of adjustable setting or settings (The user and the hearing health professional may continue this exercise until the user is happy with adjusted hearing aid profile 106….Para. [0030], Lines 1-28).

Regarding claim 4, the combination of Bazzoni and Apfel teach all the features with respect to claim 2 as outlined above. Apfel teaches transmitting through a connection from a microphone in the patient's mobile device or computer environmental sounds of the normal life environment that is remote from the hearing professional so the hearing professional can listen to the sounds in the patient's environment (hearing evaluations are taken in a quiet environment but by taking the hearing evaluation while microphone 112 and processor 110 is mixing in environmental noise with the tones may help the hearing health professional determine what the current setting issue is…..Para. [0031], Lines 23-30).

Regarding claim 5, the combination of Bazzoni and Apfel teach all the features with respect to claim 2 as outlined above. Bazzoni teaches each changed hearing aid setting is stored on the cloud-based platform in association with a date attribute representing a current date and transmitted to the hearing professional's computer or mobile device so the hearing professional 

Regarding claim 6, the combination of Bazzoni and Apfel teach all the features with respect to claim 2 as outlined above. Bazzoni teaches in Figs. 4 and 5 show receiving a session request from the cloud-based platform and over the internet by the patient's mobile device or computer.

Regarding claim 8, the combination of Bazzoni and Apfel teach all the features with respect to claim 2 as outlined above. Bazzoni teaches transmitting over the internet from the patient's mobile device or computer to the cloud-based platform a request for hearing aid adjustment (Para. [0038], [0040] and [0043]).
The combination of Bazzoni and Apfel do not explicitly teach transmitting over the internet from the patient's mobile device or computer to the cloud-based platform a request for an identification of the patient.
	Apfel teaches receiving a signal from input interface 134 indicating that the user wishes to contact a hearing health professional processor 138, processor 138 retrieves hearing health professional ID 132 and customer ID 133 from computer-readable storage media 124 and provides them to network interface 146 which contacts customer service data system 162 through the network 152 (Para. [0028], Lines 8-14).


Regarding claim 9, the combination of Bazzoni and Apfel teach all the features with respect to claim 8 as outlined above. Apfel teaches that the request for hearing aid adjustment and an identification of the patient is transmitted over the internet from the cloud- based platform to the hearing professional's mobile device or computer (Para. [0028], Lines 8-14)

Regarding claim 11, the combination of Bazzoni and Apfel teach all the features with respect to claim 2 as outlined above. Apfel teaches the enabling communication via the mobile device connected to the cloud-based platform of the patient's evaluation of the changed setting includes enabling electronic voice communication between patient's mobile device and the hearing professional's audio link or mobile device or computer (the user is able to talk to the hearing health professional while the hearing health professional makes adjustments to the hearing aid settings via the computing device 122 connected to the network (i.e. cloud-based platform) in real-time…Para. [0017], Lines 1-7 and Para. [0029], Lines 5-12).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bazzoni US-PG-PUB No. 2018/0146310 in view of Apfel et al. (hereinafter Apfel) US-PG-PUB No. 2013/0177188 and further in view of Schneider et al. (hereinafter Schneider) US-PG-PUB No. 2016/0212552.

Regarding claim 7, the combination of Bazzoni and Apfel teach all the features with respect to claim 6 as outlined above.
The combination of Bazzoni and Apfel do not explicitly teach a session request more particularly comprises receiving a push notification from an Apple iphone server or to a Google android server that thereby triggers the transmission of a session request notification to the patient's smartphone or computer.
Schneider teaches that instead of downloading program code directly from the server 1, the server 1 can provide a web link or web address such as uniform resource locator (URL) to the mobile device 2. This web link can for instance point to a mobile software distribution platform, i.e. an online app store such as Apple's App Store, Google Play, BlackBerry World, Nokia Store, Windows Phone Store, Amazon Appstore (Para. [0080], Lines 30-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method, as taught by the combination of Bazzoni and Apfel with Schneider et al.’s teaching of transmitting data/notification between platforms. The motivation is to facilitate ease of use and the collaboration of medical professionals across large distances and provide relivable information between the users and the professionals.
Allowable Subject Matter
9.	Regarding claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653